Citation Nr: 0521267	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-05 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected tarsal tunnel syndrome of the left 
foot.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin which continued the veteran's 
service-connected left foot disability at noncompensably 
disabling.

Procedural history

The veteran served on active duty from November 1975 to June 
1981.

In a May 1995 decision, the Board determined that the 
veteran's service-connected right knee disorder had 
aggravated the veteran's left foot disability, and granted 
service connection for such.  The RO assigned a 
noncompensable disability rating in an October 1996 rating 
decision.

In June 1999, the veteran filed a claim for an increased 
rating for his service-connected left foot disability, which 
was denied by the RO in the above-mentioned December 1999 
rating decision.  The veteran initiated an appeal of that 
decision, which was perfected with the timely submission of 
his substantive appeal in January 2000.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In a May 2000 rating decision, the RO denied the veteran's 
claim of entitlement to specially adapted housing and special 
home adaptation.  The veteran completed an appeal of this 
decision with the timely submission of his substantive appeal 
in August 2000.  However, during the above-mentioned April 
2005 Travel Board hearing, the veteran indicated that the 
veteran wished to withdraw his appeal of this claim.  See the 
April 21, 2005 hearing transcript, page 3.  Accordingly, that 
issue is no longer before the Board on appeal.  See 38 C.F.R. 
§ 20.204 (2004). 


REMAND

The veteran is seeking entitlement to an increased rating for 
his tarsal tunnel syndrome of the left foot, currently 
evaluated as noncompensably disabling.  Specifically, he 
contends that his left foot symptomatology, to include pain 
and nerve damage, warrants a higher disability rating.  

The Board regrets having to remand a case that has been in 
appellate status for a number of years.  However, this case 
must be remanded for further evidentiary development.

During his April 2005 Travel Board hearing, the veteran 
indicated that he had recently been treated at the Fox Valley 
VA Medical Center (VAMC) in Appleton and the VAMC in 
Milwaukee.  Updated records from the Milwaukee VAMC have been 
obtained and associated with the claims folder, but not from 
the Fox Valley VAMC.  In fact, the most recent record from 
that facility is dated in December 2002.  Updated records 
from the Fox Valley VAMC, if existing, should be associated 
with the veteran's VA claims folder.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran 
from the Fox Valley VAMC since 
December 2002.  Any records obtained 
from that facility should be 
associated with the veteran's VA 
claims folder.

2.  Following completion of the above 
development, VBA should readjudicate 
the issue of entitlement to an 
increased disability rating for 
service-connected tarsal tunnel 
syndrome of the left foot, taking 
into consideration any additionally 
received evidence.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case (SSOC).  
Thereafter, the claims folder should 
be returned to the Board for further 
appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

